Exhibit 10.1
FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
     WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively,
“the Company”) and Eugene M. Isenberg (“Employee”), entered into an Executive
Employment Agreement (the “Agreement”) effective as of April 1, 2009; and
     WHEREAS, in consideration of the current economic conditions and in lieu of
other cost reductions, Employee and the Company desire to decrease temporarily
the compensation payable to Employee under the Agreement;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, the Company and Employee agree to amend the
Agreement as follows, effective June 29, 2009:

  1.   Section 3.1(a) of the Agreement is amended by adding after the first
sentence: “However, on an interim basis commencing June 29, 2009 and ending on
December 27, 2009 the amount of base salary due and payable for purposes of
biweekly payroll administration only shall be based on an annual salary of One
Million One Hundred Seventy Thousand Dollars ($1,170,000). For all other
purposes under this Agreement, the term “Base Salary” or “base salary” shall be
construed in accordance with the first sentence of this Section 3.1(a) as if the
preceding sentence’s modification had not occurred.”     2.   As amended by
paragraph 1 above, the Agreement remains in full force and effect. This
Agreement may be executed in two or more counterparts each of which shall be
deemed an original but which taken together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the Parties hereto have executed this amendment on the 29
day of June, 2009.

            COMPANY:


Nabors Industries Ltd.
      By:   /s/ Martin J. Whitman         Lead Director               Nabors
Industries, Inc.
      By:   /s/ Laura W. Doerre         Its Secretary           





--------------------------------------------------------------------------------



 



         

            EMPLOYEE:
      /s/ Eugene M. Isenberg       Eugene M. Isenberg           

2